      Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 1 of 11 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

                                         CASE NO.

DANNY COLLINS,
individually and on behalf of all
others similarly situated,                                CLASS ACTION

       Plaintiff,                                         JURY TRIAL DEMANDED

v.

CITIBANK, N.A.,

      Defendant.
____________________________________/

                             CLASS ACTION COMPLAINT
       Plaintiff Danny Collins brings this action against Defendant Citibank, N.A. to
secure redress for violations of the Telephone Consumer Protection Act (“TCPA”), 47
U.S.C. § 227.
                               NATURE OF THE ACTION
       1.       This is a putative class action pursuant to the Telephone Consumer Protection
Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
       2.       Defendant is the consumer bank division of the financial services
multination, Citigroup.
       3.       Defendant also uses prerecorded or artificial messages to contact consumers,
even after having been directed by those consumers to stop.
       4.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation, and
disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory




                                              1
     Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 2 of 11 PageID #:2




damages on behalf of themselves and members of the Class, and any other available legal
or equitable remedies.
                             JURISDICTION AND VENUE
       5.     This Court has federal question subject matter jurisdiction over this action
pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
       6.     The Court has personal jurisdiction over Defendant because Defendant
directs, markets, and provides its business activities throughout the State of Illinois.
Further, this Court has personal jurisdiction over Defendant because Defendant’s tortious
conduct against Plaintiff occurred in part within this District and, on information and belief,
Defendant committed the same wrongful acts to other individuals within this judicial
district, such that some of Defendant’s acts have occurred within this district, subjecting
Defendant to jurisdiction here.
       7.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c)
because Defendant is deemed to reside in any judicial district in which it is subject to
personal jurisdiction, and because a substantial part of the events or omissions giving rise
to the claim occurred in this District.
                                             PARTIES
       8.     Plaintiff is a natural person who, during all times relevant to this action, was
a citizen of and domiciled in Cook County, Illinois.
       9.     Defendant is a is a national banking association, organized under the laws of
the United States, and is located in Sioux Falls, South Dakota. Defendant directs, markets,
and provides its business activities throughout the state of Illinois.
                                          THE TCPA
       10.    The TCPA prohibits: (1) any person from calling a cellular telephone
number; (2) using an artificial or prerecorded voice; (3) without the recipient’s prior
express consent. 47 U.S.C. § 227(b)(1)(A).

                                               2
     Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 3 of 11 PageID #:3




       11.    Further, the TCPA prohibits initiating any telephone call to any residential
telephone line using an artificial or prerecorded voice to deliver a message without the prior
express consent of the called party. 47 U.S.C. § 227(b)(1)(B).
       12.    The TCPA exists to prevent communications like the ones described within
this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
       13.    In an action under the TCPA, a plaintiff must show only that the defendant
“called a number assigned to a cellular telephone service using an automatic dialing system
or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319
(S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
       14.    The Federal Communications Commission (“FCC”) is empowered to issue
rules and regulations implementing the TCPA. According to the FCC’s findings, calls in
violation of the TCPA are prohibited because, as Congress found, automated or
prerecorded telephone calls are a greater nuisance and invasion of privacy than live
solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized
that wireless customers are charged for incoming calls whether they pay in advance or after
the minutes are used. Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014
(2003).
       15.    Consent under the TCPA can be revoked. Osorio v. State Farm Bank, F.S.B.,
746 F.3d 1242, 1255 (11th Cir. 2014) (holding that prior consent under 47 U.S.C. §
227(b)(1)(A)(iii) may be revoked orally; noting “that allowing consent to be revoked orally
is consistent with the ‘government interest articulated in the legislative history of the Act
[that] enabl[es] the recipient to contact the caller to stop future calls.’”); In the Matter of
Rules and Regulations Implementing the Tel. Consumer Protection, 30 FCC Rcd. 7961,
7996 ¶¶47, 64 (“[A] called party may revoke consent at any time and through any
reasonable means. A caller may not limit the manner in which revocation may occur.
Moreover, we emphasize that regardless of the means by which a caller obtains consent,

                                              3
     Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 4 of 11 PageID #:4




under longstanding Commission precedent, if any question arises as to whether prior
express consent was provided by a call recipient, the burden is on the caller to prove that it
obtained the necessary prior express consent. . . . Consumers have a right to revoke consent,
using any reasonable method including orally or in writing.”).
                                           FACTS
       16.    Beginning in July 2020, Defendant began placing calls using prerecorded
calls to Plaintiff’s cellular telephone number ending in 0177 (“0177 Number”).
       17.    For example, on November 23, 2020, Defendant left the following
prerecorded message on Plaintiff’s cellular telephone’s voicemail:
             Thank you for being a part of the Citibank family. We know
             you’re busy but if you could please just take a few minutes to
             log in at www.citicards.com to review your account status, it
             would be appreciated. If you prefer to call us, please feel free
             as it is always great to get a chance to speak to one of our
             valued clients. Our toll-free number is 1-800-388-2200. Once
             again, thanks for being a valued Citibank customer.
       18.    In July 2020, and after being subjected to numerous calls, Plaintiff instructed
Defendant to no longer contact him at the 0177 Number.
       19.    Despite this, Defendant continued to send prerecorded calls to the 0177
Number.
       20.    In all, Defendant has placed approximately forty-eight calls to Plaintiff using
pre-recorded messages.
       21.    At the time Plaintiff received these calls and messages he was the subscriber
and/or sole user of the 0177 Number.
       22.    Plaintiff received the subject prerecorded messages within this District and,
therefore, Defendants’ violations of the TCPA occurred within this District.
       23.    Upon information and belief, Defendant caused similar prerecorded
messages to be sent to individuals residing within this judicial district.




                                              4
      Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 5 of 11 PageID #:5




       24.    Defendant’s unsolicited calls caused Plaintiff additional harm, including
invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and
conversion. Defendant’s call also inconvenienced Plaintiff and caused disruption to her
daily life.
                                    CLASS ALLEGATIONS
                                          PROPOSED CLASS
       25.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on
behalf of themselves and all others similarly situated.
       26.    Plaintiff brings this case on behalf of the Class defined as follows:

              All persons within the United States who, within the four
              years prior to the filing of this Complaint, were sent a
              prerecorded message, from Defendant or anyone on
              Defendant’s behalf, to said person’s cellular or residential
              telephone number, without emergency purpose and
              without the recipient’s express consent.

Plaintiff reserves the right to modify the Class definitions as warranted as facts are learned
in further investigation and discovery.
       27.    Defendant and its employees or agents are excluded from the Class. Plaintiff
does not know the number of members in the Class but believes the Class members number
in the several thousands, if not more.
       NUMEROSITY
       28.    Upon information and belief, Defendant has placed prerecorded calls to
telephone numbers belonging to thousands of consumers throughout the United States
without their prior express consent. The members of the Class, therefore, are believed to
be so numerous that joinder of all members is impracticable.
       29.    The exact number and identities of the members of the Class are unknown at
this time and can only be ascertained through discovery. Identification of the Class
members is a matter capable of ministerial determination from Defendant’s call records.

                                              5
     Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 6 of 11 PageID #:6




       COMMON QUESTIONS OF LAW AND FACT
       30.    There are numerous questions of law and fact common to members of the
Class which predominate over any questions affecting only individual members of the
Class. Among the questions of law and fact common to the members of the Class are:
              a) Whether Defendant made non-emergency calls to Plaintiff’s and Class
                 members’ cellular or residential telephones using prerecorded messages;
              b) Whether Defendant can meet its burden of showing that it obtained prior
                 express consent to make such calls;
              c) Whether Defendant’s conduct was knowing and willful;
              d) Whether Defendant is liable for damages, and the amount of such
                 damages; and
              e) Whether Defendant should be enjoined from such conduct in the future.
       31.    The common questions in this case are capable of having common answers.
                                            TYPICALITY
       32.    Plaintiff’s claims are typical of the claims of the Class members, as they
are all based on the same factual and legal theories.
                    PROTECTING THE INTERESTS OF THE CLASS MEMBERS
       33.    Plaintiff is a representative who will fully and adequately assert and protect
the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an
adequate representative and will fairly and adequately protect the interests of the Class.
             PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
       34.    A class action is superior to all other available methods for the fair and
efficient adjudication of this lawsuit, because individual litigation of the claims of all
members of the Class is economically unfeasible and procedurally impracticable. While
the aggregate damages sustained by the Class are in the millions of dollars, the individual
damages incurred by each member of the Class resulting from Defendant’s wrongful
conduct are too small to warrant the expense of individual lawsuits. The likelihood of

                                             6
     Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 7 of 11 PageID #:7




individual Class members prosecuting their own separate claims is remote, and, even if
every member of the Class could afford individual litigation, the court system would be
unduly burdened by individual litigation of such cases.
       35.      The prosecution of separate actions by members of the Class would create a
risk of establishing inconsistent rulings and/or incompatible standards of conduct for
Defendant.      For example, one court might enjoin Defendant from performing the
challenged acts, whereas another may not. Additionally, individual actions may be
dispositive of the interests of the Class, although certain class members are not parties to
such actions.
                                         COUNT I
                        Violations of the TCPA, 47 U.S.C. § 227(b)
                          (On Behalf of Plaintiff and the Class)

       36.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
forth herein.
       37.      It is a violation of the TCPA to make “any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using any
… artificial or prerecorded voice … to any telephone number assigned to a … cellular
telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
       38.      It is also a violation of the TCPA to “initiate any telephone call to any
residential telephone line using an artificial or prerecorded voice to deliver a message
without the prior express consent of the called party….” 47 U.S.C. § 227(b)(1)(B).
       39.      Defendant – or third parties directed by Defendant – transmitted calls using
an artificial or prerecorded voice to the cellular or residential telephone numbers of Plaintiff
and members of the putative class.
       40.      These calls were made without regard to whether or not Defendant had first
obtained express permission from the called party to make such calls.



                                               7
      Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 8 of 11 PageID #:8




       41.     In fact, Defendant did not have prior express consent to call the telephones
of Plaintiff and the other members of the putative Class when its calls were made because
any consent was explicitly revoked.
       42.     Defendant has, therefore, violated § 227(b)(1) of the TCPA by using an
artificial or prerecorded voice to make non-emergency telephone calls to the residential
phones and cell phones of Plaintiff and the other members of the putative Class without
their prior express consent.
       43.     The violations were willful or knowing because Defendant knew that it did
not have prior express consent to make these calls.
       44.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
Plaintiff and the other members of the putative Class were harmed and are each entitled to
a minimum of $500.00 in damages for each violation. Plaintiff and the members of the
Class are also entitled to an injunction against future calls. Id.
       45.     Because Defendant knew or should have known that Plaintiff and the other
members of the putative Class had revoked any express consent to receive its messages to
their telephones the Court should treble the amount of statutory damages available to
Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the TCPA.

                                       COUNT II
                           Violations of 47 C.F.R. § 64.1200
                    (On Behalf of Plaintiff and the No Consent Class)

       46.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-35 as if
fully set forth herein.
       47.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate
any telephone call (other than a call made for emergency purposes or is made with the prior
express consent of the called party) using [] an artificial or prerecorded voice…To any
telephone number assigned to a paging service, cellular telephone service, specialized


                                               8
      Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 9 of 11 PageID #:9




mobile radio service, or other radio common carrier service, or any service for which the
called party is charged for the call.” 47 C.F.R. § 64.1200(a)(1)(iii).
       48.    Defendant – or third parties directed by Defendant – transmitted calls using
an artificial or prerecorded voice to the cellular or residential telephone numbers of Plaintiff
and members of the putative class.
       49.    These calls were made without regard to whether or not Defendant had first
obtained express permission from the called party to make such calls.
       50.    In fact, Defendant did not have prior express consent to call the telephones
of Plaintiff and the other members of the putative Class when its calls were made because
any consent was explicitly revoked.
       51.    Defendant has, therefore, 47 C.F.R. § 64.1200(a)(1)(3) by using an artificial
or prerecorded voice to the telephones of Plaintiff and the other members of the putative
Class without their prior express consent.
       52.    The violations were willful or knowing because Defendant knew that it did
not have prior express consent to make these calls.
       53.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
Plaintiff and the other members of the putative Class were harmed and are each entitled to
a minimum of $500.00 in damages for each violation. Plaintiff and the class are also
entitled to an injunction against future calls. Id.
       54.    Because Defendant knew or should have known that Plaintiff and the other
members of the putative Class had revoked any express consent to receive its messages to
their telephones the Court should treble the amount of statutory damages available to
Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the TCPA.
                                  PRAYER FOR RELIEF
       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
following relief:


                                               9
    Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 10 of 11 PageID #:10




          a) An order certifying this case as a class action on behalf of the Class as defined
              above, and appointing Plaintiff as the representative of the Class and
              Plaintiff’s counsel as Class Counsel;
          b) An award of statutory damages for Plaintiff and each member of the Class;
          c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,
              and 47 C.F.R. § 64.1200, et seq., Plaintiff seeks for themselves and each
              member of the Class $500.00 in statutory damages for each and every
              violation pursuant to 47 U.S.C. § 227(b)(3).
          d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§
              227, et seq., and 47 C.F.R. § 64.1200, et seq., Plaintiff seeks for themselves
              and each member of the Class treble damages, as provided by statute, up to
              $1,500.00 for each and every violation pursuant to 47 U.S.C. § 227(b)(3).
          e) An order declaring that Defendant’s actions, as set out above, violate the
              TCPA;
          f) An injunction requiring Defendant to cease all unsolicited call activity, and
              to otherwise protect the interests of the Class; and
          g) Such further and other relief as the Court deems necessary.
                                    JURY DEMAND
Plaintiff hereby demands a trial by jury.
                      DOCUMENT PRESERVATION DEMAND
       Plaintiff demands that Defendant take affirmative steps to preserve all records,
lists, electronic databases or other itemization of telephone numbers associated with
Defendant and the calls as alleged herein.




                                             10
    Case: 1:21-cv-00008 Document #: 1 Filed: 01/04/21 Page 11 of 11 PageID #:11




Respectfully submitted,



Dated: January 4, 2021

                                      By: /s/ Ignacio Hiraldo
                                      IJH Law
                                      Ignacio Hiraldo, Esq.
                                      Florida Bar No. 0056031
                                      1200 Brickell Ave.
                                      Suite 1950
                                      Miami, FL 33131
                                      E: IJhiraldo@IJhlaw.com
                                      T: 786.496.4469

                                      HIRALDO P.A.
                                      Manuel S. Hiraldo
                                      Florida Bar No. 030380
                                      401 E. Las Olas Boulevard
                                      Suite 1400
                                      Ft. Lauderdale, Florida 33301
                                      Email: mhiraldo@hiraldolaw.com
                                      Telephone: 954.400.4713

                                      Attorneys for Plaintiff and the Proposed Class




                                        11
